31 A.3d 944 (2011)
208 N.J. 431
In the Matter of Neil G. DUFFY, III, an Attorney at Law (Attorney No. XXXXXXXXX).
D-17 September Term 2011, 069261
Supreme Court of New Jersey.
December 9, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-108 and DRB 11-193, concluding that NEIL G. DUFFY, III, of UNION, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.4(b) (failure to communicate), RPC 1.16(d) (failure to return unearned fees), RPC 1.1(b) (pattern of neglect), RPC 1.1(a) (gross neglect), and RPC 1.3 (lack of diligence);
And the Disciplinary Review Board having further concluded that respondent should continue to participate in Alcoholics Anonymous, and refund unearned legal fees to three clients;
And good cause appearing;
It is ORDERED that NEIL G. DUFFY, III, is hereby reprimanded; and it is further
ORDERED that respondent shall continue to participate in Alcoholics Anonymous and submit proof of his participation to the Office of Attorney Ethics on a schedule and in a manner to be determined by that office, until the further Order of the Court; and it is further
ORDERED that respondent shall refund unearned legal fees as determined by the Disciplinary Review Board to Manuel Rodriguez, Rae Mavrakes, and Dennis Conrad; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.